Citation Nr: 1549557	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  14-05 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for heart valve replacement, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for prostatitis, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable rating for a linear scar, post-heart valve replacement, on appeal from an initial grant of service connection.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1973 to June 1975.  

This case is before the Board of Veterans' Appeals, hereinafter the Board, on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that granted service connection and a noncompensable rating for a linear scar as a residual of heart valve replacement and denied increased ratings for residuals of heart valve replacement and prostatitis. 

The issue of entitlement to service connection for coronary artery disease has not been adjudicated and developed by the RO.  As such, this issue is referred back to the agency of original jurisdiction for additional action.  Additionally, the issues listed on the front page of this action are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.   


REMAND

The claims folder includes a copy of July 2015 decision by the Social Security Administration (SSA) in which the Veteran was awarded SSA benefits on the basis of multiple heart diseases, including the service connected valvular heart disease.  None of the records that may have been used by SSA to make a determination have been obtained.  VA has a duty to obtain these underlying records.  Clarkson v. Brown, 4 Vet. App. 565 (1993).

The Veteran underwent VA examinations in 2013.  The examiner attributed the Veteran's cardiac impairment to non-service connected disabilities, but did not opine as to whether there was any relationship between the service connected and non-service connected disabilities.  Subsequent to that examination VA received the SSA decision and treatment records indicating that the disabilities may have become worse since the examination.  He is entitled to a new examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Therefore, the appeal is remanded to the AMC for the following development:

1.  The AOJ should ask the Veteran to identify all sources of treatment received since January 2010 for heart disease, the scar associated with heart valve replacement and prostatitis, which have not previously been obtained.  

2.  The AOJ should obtain all documents pertaining to the award of benefits to the Veteran by the SSA.

Efforts to obtain the records must continue until they are obtained, unless it is reasonably certain that they do not exist or that further efforts would be futile.

3.  If any requested records are unavailable, the AMC should inform the Veteran of the missing records, of the efforts made to obtain the records, and of any further actions that will be taken with regard to the claim.  .

3.  After obtaining available records, the AOJ should schedule the Veteran for urological, cardiac, dermatological, and general examinations so that the current severity of the disorders may be ascertained.  

The examiners should note that the claims folder was reviewed.

The cardiac or heart disease examiner should opine whether the coronary artery disease, or atrial fibrillation is caused or aggravated by; or a part of; the service connected heart valve replacement related to rheumatic heart disease.  

If aggravation is found, the examiner should opine whether there is medical evidence created prior to aggravation or at any time between aggravation and the current level of disability, that shows a base line of the disability prior to aggravation.

The examiner should report whether it is possible to distinguish the disability due to service connected heart disease from that due to non-service connected disease; and if so, report the symptoms due to service connected disease.

If the examiner is unable to disassociate nonservice-connected symptoms from service-connected symptoms, the examiner should also so state.  

The examiner who examines the Veteran's chest scar should comment on whether there is any nerve involvement and if so, which nerves have been affected by the service-connected disability and the symptoms/manifestations produced by any found nerve impingement.  

Finally, each examiner is asked to express an opinion as to the impact of the service connected disorders, singularly or in combination, prevent the Veteran from obtaining and maintaining gainful employment.  

The examiners must provide reasons for all opinions.  If an examiner cannot provide an opinion without resorting to speculation, the examiner must indicate whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence, which if obtained, would permit the needed opinion to be provided.

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then the case should be returned to the Board, if otherwise in order.

The purpose of the examinations requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2015) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

